Per Curiam.
This writ of certiorari brings up an order of the workmen’s compensation bureau denying a motion to dismiss the claim petition of defendant Philip Scriffignano filed with said bureau praying for compensation for the death of Peter Scriffignano, resulting from an injury by accident on September 10th, 1927, arising out of and in the course of the employment of said decedent by prosecutor.
The petition was filed on December 19th, 1930, more than three years after the alleged accident. Prosecutor moved the deputy compensation commissioner to dismiss the petition because not filed within one year after the date on which the accident occurred, as required by section 5 of chapter 145, laws of 1918, as amended by chapter 229, laws of 1921. Pamph. L. 1921, p. 731. The petition shows that prosecutor failed to file notice of the accident as required-by section 6 of chapter 187, law’s of 1924 (Pamph. L. 1924, p. 401), and by stipulation attached to defendants’ brief it appears that the motion was denied because it appeared that the employer and insurance carrier failed to file the notice required by the act of 1924 referred to.
*1297A single question is presented, namely, the propriety of the refusal of the deputy compensation commissioner to dismiss the petition for compensation for the reason that it was not' filed within one year after the date of the accident.
This question has been decided against the contention of the prosecutor in the case of Massie v. Court of Common Pleas of Monmouth et al., 8 N. J. Mis. R. 600; affirmed by the Court of Errors and Appeals, October 19th, 1931.
The order of the compensation bureau will be affirmed, with costs.